         Case 8-19-76260-ast          Doc 57      Filed 09/24/19        Entered 09/24/19 21:20:06




LOEB & LOEB LLP
Schuyler G. Carroll
Daniel B. Besikof
Noah Weingarten
345 Park Avenue
New York, NY 10154
Tel: (212) 407-4000
Fax: (212) 407-4990
Email: scarroll@loeb.com
        dbesikof@loeb.com
        nweingarten@loeb.com

Proposed Counsel to the Debtors
and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                         )      Chapter 11
                                                         )
                                                         )      Case No. 8-19-76260-est
                                                         )      Case No. 8-19-76263-est
In re:                                                   )      Case No. 8-19-76267-est
                                                         )      Case No. 8-19-76268-est
Absolut Facilities Management, LLC, et al.               )      Case No. 8-19-76269-est
                                                         )      Case No. 8-19-76270-est
                          Debtors.1                      )      Case No. 8-19-76271-est
                                                         )      Case No. 8-19-76272-est
                                                         )
                                                         )      (Joint Administration Requested)
                                                         )


               SUPPLEMENTAL DECLARATION OF MICHAEL WYSE IN SUPPORT
               OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS

           I, Michael Wyse, hereby declare under penalty of perjury:




           1
             The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and
Rehabilitation at Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266);
Absolut Center for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, (1641); Absolut
Center for Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and Rehabilitation at
Three Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC (7924).



18195755
       Case 8-19-76260-ast         Doc 57   Filed 09/24/19     Entered 09/24/19 21:20:06




           1.   I am over the age of 18 and am authorized to submit this Declaration on behalf of

the Debtors. If called upon to testify, I could and would testify competently to the facts set forth

in this Declaration.

           2.   I am the Chief Restructuring Officer of Absolut Facilities Management, LLC, doing

business as Absolut Care LLC, (“AFM”), a New York limited liability company with an office

located in Roslyn Heights, New York, and of each of the other above-captioned debtors and

debtors-in-possession (collectively, with AFM, the “Debtors”).

           3.   I am knowledgeable and familiar with the Debtors’ day-to-day operations, business

and financial affairs, books and records, and the circumstances leading to the commencement of

these chapter 11 cases (the “Chapter 11 Cases”). Except as otherwise indicated herein, the facts

set forth in this Declaration are based upon my personal knowledge, my review of relevant

documents, information provided to me by employees of the Debtors or the Debtors’ advisors, or

my opinion, which itself would be based on my experience, knowledge, and information

concerning the Debtors’ operations. If called upon to testify, I would testify competently to the

facts set forth in this Declaration.

           4.   I submitted a prior declaration (the “First Day Declaration”) in connection with

the commencement of these Chapter 11 Cases. This supplemental declaration is being submitted

to provide information required by Local Rule 1007-4 that was not provided in connection with

the First Day Declaration. Attached hereto are the schedules required by Local Bankruptcy Rule

1007-4(vi), (vii) and (xv).




18195755                                         2
       Case 8-19-76260-ast         Doc 57   Filed 09/24/19    Entered 09/24/19 21:20:06




           Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true and correct.


Dated:           September 24, 2019
                 New York, New York
                                             /s/ Michael Wyse            .
                                             Michael Wyse
                                             Chief Restructuring Officer




18195755                                        3
       Case 8-19-76260-ast       Doc 57      Filed 09/24/19     Entered 09/24/19 21:20:06




                                         SCHEDULE 4

     Consolidated List of the Holders of the Five (5) Largest Secured Claims

Pursuant to E.D.N.Y. LBR 1007-4(a)(vi), the following lists the creditors holding, as of the
Petition Date, the five (5) largest secured, non-contingent claims against the Debtors, on a
consolidated basis, excluding claims of insiders defined in 11 U.S.C. section 101.

The information contained herein shall not constitute an admission of liability by, nor is it
binding on, the Debtors. The Debtors herein reserve all rights to assert that any debt or claim
listed herein is a disputed claim or debt, and to challenge the priority, nature, amount or status of
any such claim or debt, including the right to challenge any lien. The descriptions of the
collateral securing the underlying obligations are intended only as brief summaries. In the event
of any inconsistencies between the summaries set forth below and the respective corporate and
legal documents relating to such obligations, the descriptions in the corporate and legal
documents shall control.

In addition to the parties listed below, the Debtors may have unliquidated and/or contingent
claims as a result of parties asserting a security interest against the Debtors’ assets through UCC
filings.

                                  Contact, Mailing
                                 Address (if available)       Amount of          Collateral
            Creditor                                           Claim          Description and
                                                                                   Value
 1 Capital Finance Group       c/o Blank Rome LLP          $5,685,289.90      Substantially all
   Inc.                        444 West Lake Street                           personal
                               Suite 1650                                     property.
                               Chicago, Illinois 60606
 2
 3
 4
 5




18195755
       Case 8-19-76260-ast       Doc 57     Filed 09/24/19     Entered 09/24/19 21:20:06




                                        SCHEDULE 5

                   Summary of the Debtors’ Assets and Liabilities

Pursuant to E.D.N.Y. LBR 1007-4(a)(vii), the following financial data (unaudited and subject to
change) is the latest available information and reflects the Debtors’ financial conditions as of of
August 31, 2019.

The following financial data shall not constitute an admission of liability by the Debtors. The
Debtors reserve all rights to assert that any debt or claim included herein is a contingent,
unliquidated or disputed claim or debt or to the challenge the priority, nature, amount or status of
any claim or debt.

                            Balance Sheet
                Consolidated Absolut Facilities & Mgmt
                        As of August 31, 2019

               ASSETS

           Current Assets
   Cash Incl Savings & Money Mkt                    44,639
       Certificates of Deposits                       0
     Patient Accounts Receivable                 19,692,042
   Allowance for Doubtful Account                (3,827,909)
   Receivables-Officers & Related                25,810,305
          Other Receivables                        701,702
              Inventories                           56,795
        Prepaids and Deposits                     4,982,112
        Total Current Assets                                    47,459,687

             Fixed Assets
                 Land                                 0
         Land Improvements                            0
               Building                               0
        Building Improvements                         0
       Leasehold Improvements                    12,437,146
           Fixed Equipment                            0
       Major Movable Equipment                    3,858,293
             Automobiles                            62,454
          Total Fixed Assets                     16,357,892
       Accumulated Depreciation                  (8,236,656)
          Projects in Progress                     214,177
           Net Book Value                                       8,335,414

      Other Non-Current Assets



18195755
       Case 8-19-76260-ast       Doc 57   Filed 09/24/19   Entered 09/24/19 21:20:06




    Patient Funds Held in Trust                   0
  Notes Receivable - Long Term                    0
            Investments                           0
 MRA/MDS Long Term Receivables                 130,716
            Other Assets                          0
 Total Other Non-Current Assets                             130,716

       Intangible Assets - Net
           Goodwill - Net                     2,665,289
    Mortgage Acquisition Costs-Net                0
      Organization Costs - Net                    0
      Lease Finance Costs - Net                   0
    Total Intangible Assets - Net                           2,665,289

        Marketable Securities
         Marketable Securities                    0
     Reserve-Marketable Securities                0
     Total Marketable Securities                               0

             TOTAL ASSETS                                  58,591,105

              LIABILITIES

         Current Liabilities
       Notes & Loans Payable                       0
   Current Portion-Long Term Debt               842,787
          Accounts Payable                    14,405,107
    Accrued Comp & Related Liab                8,131,437
       Other Accrued Expenses                 11,332,373
    Liabilities-Officers & Related            17,132,808
       Construction Contracts                      0
      Total Current Liabilities                            51,844,512

       Non-Current Liabilities
           Long Term Debt                      768,556
   MRA/MDS Long Term Liabilities              4,021,714
     Other Non-Current Liabilities            4,674,050
    Total Non-Current Liabilities                           9,464,320

           TOTAL LIABILITIES                               61,308,832

                EQUITY

       Additional Paid In Capital             3,103,808
               Capital                        3,103,808

             Retained Earnings                9,889,899



18195755                                      6
       Case 8-19-76260-ast     Doc 57   Filed 09/24/19    Entered 09/24/19 21:20:06




     Distributed Retained Earnings         (14,763,499)
          Retained Earnings                 (4,873,599)

  Net Income/(Loss) Current Year            (947,936)

           TOTAL EQUITY                                   (2,717,727)

     TOTAL LIABILITIES AND                                58,591,105
            EQUITY




18195755                                    7
       Case 8-19-76260-ast     Doc 57     Filed 09/24/19     Entered 09/24/19 21:20:06




                                      SCHEDULE 13

                      Cash Receipts and Disbursements
           Net Cash Gain or Loss, Unpaid Obligations and Receivables

Pursuant to E.D.N.Y. LBR 1007(a)(xvi), the following provides, for the 30-day period following
the Petition Date, the estimated cash receipts and disbursements, net cash increase or decrease
and obligations and receivables expected to accrue that remain unpaid, other than professional
fees, on a consolidated basis.


                                                           Estimated Amount
 Cash Receipts                                $4,437,512
 Cash Disbursements                           $4,907,796
 Net Cash Decrease                            ($470,284)
 Unpaid Obligations                           $6,349,958
 Unpaid Receivables                           $1,063,783 (October rent)




18195755
